Order filed February 28, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  _____________

                              NO. 14-12-01075-CV
                                ____________

                    ELIZABETH OKORAFOR, Appellant

                                        V.

                UNCLE SAM & ASSOCIATES, INC., Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 06-DCV-153665


                                    ORDER
      On November 10, 2012, appellant filed a notice of appeal from a judgment
signed October 17, 2012. Appellant filed a timely motion to modify the judgment.
The clerk’s record in this appeal was filed February 12, 2013. The reporter’s record
was due on or before February 14, 2013, but it has not been filed. Karen Rothman,
the official court reporter for the 400th District Court, informed this court that
appellant had not made payment arrangements for preparation of the reporter’s
record. Ms. Rothman also notified this court that Sheryl Stapp is the other court
reporter for this case.
      Unless appellant pays for preparation of the reporter’s record on or before
March 15, 2013, and provides this court with proof of payment for the record, the
court will consider and decide those issues that do not require a reporter’s record.
See Tex. R. App. P. 37.3(c).



                                  PER CURIAM




                                         2